Citation Nr: 9914778	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-33 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to May 28, 1993, for 
the granting of dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran, who died in November 1987, had active service in 
the Navy from January 1958 to September 1961.  He also had 
active service in the Air Force from September 1964 to April 
1981, which included service in the Republic of Vietnam.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, which granted dependency and indemnity 
compensation (DIC) and assigned an effective date of May 28, 
1993. 


FINDINGS OF FACT

1.  A claim from the appellant for DIC was received in 
December 1987, which was within one year from the date of the 
veteran's death in November 1987; her claim was denied by VA 
in a May 1988 rating decision, but this decision was 
subsequently voided.  

2.  In July 1994, the RO granted service connection for the 
cause of the veteran's death and awarded DIC.

3.  The appellant should have been awarded DIC effective from 
November 1, 1987, since her initial claim was received within 
one year of the veteran's death in November 1987.


CONCLUSION OF LAW

An effective date of November 1, 1987, for the granting of 
DIC is warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an effective date prior to May 28, 
1993, for the granting of DIC.  The concept of a "well 
grounded" claim applies to the character of the evidence.  
Where, as in this case, there is no dispute as to the 
evidence, but only as to the law and its meaning, the concept 
of whether the claim is "well grounded" is inapplicable.  
Rather, the question is whether a claim has been stated on 
which relief may be granted under the law.  See, Sabonis v. 
Brown, 6 Vet.App. 427, 430 (1994).

Many of the facts in this case are not in dispute.  The 
record shows that the appellant is the surviving spouse of 
the veteran who died in November 1987.  Following the 
veteran's death, a claim for DIC was received from the 
appellant in December 1987.  At that time, the appellant 
claimed that the veteran's death was due to service.  A 
rating decision dated in May 1988 denied service connection 
for the cause of the veteran's death and determined that the 
appellant was not eligible for DIC.  The appellant was 
informed of this determination, but she did not file a timely 
appeal. 

Subsequent to the RO's 1988 denial of the appellant's claim, 
the United States District Court for the Northern District of 
California (Court) invalidated the VA regulation, 38 C.F.R. 
§ 3.311a(d), governing benefits for veterans exposed to Agent 
Orange during their service in Vietnam and also voided all 
benefit decisions made under the regulation.  See, Nehmer v. 
U.S. Veterans' Admin.,  712 F. Supp. 1404, 1409 (N.D. Cal. 
1989).

On May 28, 1993, a request was received from the appellant 
seeking to reopen her claim for DIC.  In August 1993, a 
letter was received from the appellant's representative at 
that time, Disabled American Veterans, asserting that the 
cancer that caused the veteran's death was due to Agent 
Orange exposure in Vietnam.    

A July 1994 rating decision granted service connection for 
the cause of the veteran's death and awarded DIC, effective 
from May 28, 1993, which was the date the appellant's request 
to reopen her claim was received.  The appellant appealed 
this determination seeking an earlier effective date.  The RO 
determined that service connection for the cause of the 
veteran's death was warranted based upon regulatory 
presumptions applicable to certain veterans who served in 
Vietnam that were established subsequent to the prior denial 
of her claim in 1988.  See, 38 C.F.R. §§ 3.307, 3.309 (1998).

The effective date assigned was later affirmed on the basis 
of a Precedent Opinion from the VA General Counsel that 
addressed the applicability of a 1991 Final Stipulation and 
Order entered in Nehmer.  The Final Stipulation and Order 
required VA to reopen and readjudicate previously denied 
claims that were voided by the Court's 1989 order if and when 
VA issued new Agent Orange regulations service-connecting 
other diseases.  The General Counsel determined, in essence, 
that if an appellant's original DIC claim did not allege that 
the veteran's death resulted from a disease which may have 
been caused by exposure to Agent Orange and if the claim was 
not denied under former 38 C.F.R. § 3.311a(d), then the claim 
did not fall within the scope of the Final Stipulation and 
Order entered in Nehmer.  The General Counsel held that, in 
such cases, the effective date of a subsequent award of DIC 
following reopening of the claim may not be based on the date 
of the original claim.  See VAOPGCPREC 15-95; 60 Fed.Reg. 
43187 (1995).  

At a hearing before a local hearing officer at the RO in 
December 1995, the appellant testified concerning her claim.  
It was asserted that, at the time of her 1987 claim, she had 
submitted documents in support of her claim that included a 
copy of the veteran's Agent Orange claim form.  She said that 
her intent in submitting the Agent Orange form with the 
initial application was to establish that the veteran's death 
was due to Agent Orange.  While it was conceded that she did 
not specifically allege that his lung cancer that caused his 
death was due to Agent Orange on her DIC claim form, it was 
noted that there was no space on the form requesting such 
information.  

During the pendency of the appellant's current appeal to the 
Board on the issue of the effective date to be assigned for 
the granting of DIC, she filed a Motion for Enforcement of 
Final Judgment with the Court.  It was asserted that VA's 
interpretation of the final stipulation in Nehmer was too 
restrictive.  In February 1999, the Court issued an order 
holding that the Court's prior order "voiding all benefits 
decisions 'made under 38 C.F.R. § 3.311a(d),' voided all 
benefit decisions which involved claims in which the disease 
or cause of death is later found - under valid Agent Orange 
regulation(s) - to be service connected."  Nehmer v. U.S. 
Veterans Admin., 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999).  
In April 1999, the General Counsel withdrew portions of 
VAOPGCPREC 15-95 to conform with the decision of the Court.  

In light of the above holding of the Court and the General 
Counsel's partial withdrawal of VAOPGCPREC 15-95, the RO's 
May 1988 denial of the appellant's claim is void.  Thus, the 
effective date for the granting of DIC should relate to the 
date of her initial claim.  The law provides that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for DIC shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of an application therefor.  The 
effective date of an award of DIC for which application is 
received within one year from the date of death shall be the 
first day of the month in which the death occurred.  
38 U.S.C.A. § 5110 (a), (d)(l); 38 C.F.R. § 3.400(c).

For the reasons discussed above, the Board finds that the 
appropriate effective date for the granting of service 
connection for the cause of the veteran's death and an award 
of DIC is November 1, 1987.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(c).  Thus, the appellant's claim is allowed.  

The Board notes that the appellant was represented before the 
Court by National Veterans Legal Services Program.  Still, 
because the Board is allowing the claim for an earlier 
effective date to the fullest extent possible under the law, 
to include a period when the veteran was alive, referral to 
the National Veterans Legal Services Program prior to issuing 
this decision is not necessary.  Bernard v. Brown, 4 Vet.App. 
384, 392-94 (1993).


ORDER

Entitlement to an effective date of November 1, 1987, for an 
award of DIC is allowed, subject to the law and regulations 
governing the payment of monetary benefits.

		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 

